United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, NETWORK
DISTRIBUTION CENTER, Dallas, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1268
Issued: April 2, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 20, 2019 appellant filed a timely appeal from a December 4, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $6,390.34 for the period March 21 through May 26, 2018 because she continued to
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the December 4, 2018 decision, OWCP received additional
evidence. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

receive wage-loss compensation following her return to full-duty work; and (2) whether OWCP
properly found that appellant was at fault in the creation of the overpayment, thereby precluding
waiver of recovery of the overpayment.
FACTUAL HISTORY
On October 8, 2014 appellant, then a 57-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she sustained injuries to her shoulders, knees, low and
mid back, and sacral area due to her repetitive federal work duties, including standing, walking,
bending, stooping, grabbing, lifting, and reaching. On May 7, 2015 OWCP accepted the claim for
other bilateral affections of the shoulder region, bilateral sprain of the knee and leg, tear of the
medial meniscus of the right knee, thoracic or lumbosacral neuritis or radiculitis, degeneration of
lumbar or lumbosacral intervertebral disc, bilateral chondromalacia patellae, and tear of the lateral
meniscus of the right knee. The acceptance letter informed appellant that wage-loss compensation
for total disability was available only if she was unable to perform the duties of her regular position
and that she should notify OWCP if she returned to work or obtained new employment. OWCP
also advised appellant that, if she received compensation payments by electronic funds transfer
(EFT), she should monitor her EFT deposits carefully, at least every two weeks. If she worked
during a period in which she received compensation, she should notify OWCP in order that the
overpayment could be collected.
OWCP paid appellant wage-loss compensation for total disability on the supplemental
rolls, effective May 14, 2015, and on the periodic rolls, effective May 1, 2016. Appellant received
wage-loss compensation by EFT payments.
By letter dated June 2, 2016, OWCP explained how the compensation rate was determined.
It also informed appellant that, in order to minimize the possibility of an overpayment of
compensation, she should notify OWCP immediately when she returned to work. OWCP again
advised appellant to monitor her EFT payments carefully, at least every two weeks.
In a May 7, 2018 telephone memorandum (Form CA-110), appellant informed OWCP that
she had returned to full-duty work on March 21, 2018. In a report of termination of disability
and/or payment (Form CA-3) dated May 23, 2018, the employing establishment also informed
OWCP that appellant had returned to full-duty work on March 21, 2018. It requested that OWCP
remove her from the periodic rolls and declare an overpayment of compensation.
In a compensation termination calculation worksheet, OWCP terminated appellant’s wageloss compensation on March 21, 2018. Additionally, it noted that, for the compensation period
March 21 to 31, 2018, appellant received an overpayment of $1,049.16 on March 31, 2018, for the
compensation period April 1 to 28, 2018, appellant received an overpayment of $2,670.59 on
April 28, 2018, and for the compensation period April 29 to May 26, 2018, appellant received an
overpayment of $2,670.59 on May 26, 2018, for a total overpayment of $6,390.34.
On October 22, 2018 OWCP advised appellant of its preliminary overpayment
determination that she had received an overpayment of compensation in the amount of $6,390.34
for the period March 21 through May 26, 2018 because she received compensation for total
disability after she returned to full-duty work on March 21, 2018. It also made a preliminary

2

finding that she was at fault in the creation of the overpayment because she had accepted payments
that she knew or reasonably should have known to be incorrect. OWCP explained that over 30
days had elapsed since the EFT deposit was made, which allowed appellant ample time to receive
and review a statement from her financial institution which showed the details of the improper
payment. It requested that she complete an overpayment action request form and an overpayment
recovery questionnaire (Form OWCP-20), and submit supporting financial documentation.
Additionally, OWCP informed appellant that she could request a telephone conference, a final
decision based on the written evidence, or a prerecoupment hearing.
In a Form OWCP-20 dated November 6, 2018, appellant listed total monthly income of
$1,192.00 and total monthly expenses of $1,780.00. She reported assets of $3,323.00 from cash
and checking and savings accounts. Appellant submitted supporting financial documentation.
OWCP, by decision dated December 4, 2018, finalized the preliminary overpayment
determination that appellant received an overpayment of compensation in the amount of $6,390.34
for the period March 21 through May 26, 2018 because she continued to receive wage-loss
compensation following her return to full-duty work. It determined that she was at fault in the
creation of the overpayment as she accepted compensation payments which she knew or should
have known were incorrect. OWCP ordered appellant to repay the $6,390.34 overpayment in full
within 30 days.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.3
Section 8116(a) of FECA provides that, while an employee is receiving compensation or
if he or she has been paid a lump sum in commutation of installment payments until the expiration
of the period during which the installment payments would have continued, the employee may not
receive salary, pay, or remuneration of any type from the United States, except in limited specified
instances.4 OWCP’s procedures provide that an overpayment of compensation is created when a
claimant returns to work, but continues to receive wage-loss compensation.5
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $6,390.34 for the period March 21 through May 26, 2018
because she continued to receive wage-loss compensation following her return to full-duty work.

3

Supra note 1 at § 8102(a).

4

Id. at § 8116(a).

5

M.P., Docket No. 20-1035 (issued December 1, 2020); L.T., Docket No. 19-1389 (issued March 27, 2020); B.H.,
Docket No. 09-0292 (issued September 1, 2009); Danny E. Haley, 56 ECAB 393 (2005); Federal (FECA) Procedure
Manual, Part 6 -- Debt Management, Initial Determinations in an Overpayment, Chapter 6.300.4(g) (September 2018).

3

The record establishes that appellant returned to full-duty work at the employing
establishment on March 21, 2018. OWCP continued to pay appellant wage-loss compensation for
total disability from March 21 through May 26, 2018. As noted above, she was not entitled to
receive compensation for total disability after her return to work.6 Thus, an overpayment of
compensation was created in this case.
With regard to the amount of overpayment, the Board finds that OWCP properly calculated
appellant’s compensation paid for the period March 21 through May 26, 2018. Thus, the Board
finds that appellant received an overpayment of compensation in the amount of $6,390.34 for the
period March 21 through May 26, 2018.
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that adjustment or recovery by the United States may not
be made when incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.7 A claimant who is at fault in the creation of the overpayment is not entitled to waiver.8
On the issue of fault, 20 C.F.R. § 10.433(a) provides that an individual will be found at
fault if he or she has done any of the following: (1) made an incorrect statement as to a material
fact which he or she knew or should have known to be incorrect; (2) failed to provide information
which he or she knew or should have known to be material; or (3) accepted a payment which he
or she knew or should have known was incorrect.9
With respect to whether an individual is without fault, section 10.433(b) of OWCP’s
regulations provide that whether or not OWCP determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those circumstances
and the individual’s capacity to realize that he or she is being overpaid.10
Section 10.433(b) of OWCP’s regulations provides that whether or not an individual was
at fault with respect to the creation of an overpayment depends on the circumstances surrounding

6

Supra notes 4 and 5.

7

5 U.S.C. § 8129(b).

8

See J.S., Docket No. 19-1363 (issued April 10, 2020); B.R., Docket No. 18-0339 (issued January 24, 2019); K.E.,
Docket No. 18-0687 (issued October 25, 2018); Gregg B. Manston, 45 ECAB 344, 354 (1994); Robert W. O Brien,
36 ECAB 541, 547 (1985).
9

20 C.F.R. § 10.433(a).

10

Id. at § 10.433(b); see also M.P., supra note 5; L.T., supra note 5.

4

the overpayment. The degree of care expected may vary with the complexity of those
circumstances and the individual’s capacity to realize that he or she is being overpaid.11
The Board has held that an employee who receives payments from OWCP in the form of
a direct deposit may not be at fault the first time incorrect funds are deposited into his or her
account, as the acceptance of the resulting overpayment lacks the requisite knowledge.12 The
Board has also held in cases involving a series of incorrect payments, where the requisite
knowledge is established by a letter or telephone call from OWCP, or simply with the passage of
time and a greater opportunity for discovery, the claimant will be at fault for accepting the
payments subsequently deposited.13 Previous cases have held that receiving one erroneous direct
deposit payment does not necessarily create the requisite knowledge to find that a claimant was at
fault in the creation of the overpayment.14
ANALYSIS -- ISSUE 2
The Board finds that appellant was not at fault in creation of the overpayment for the period
March 21 through 31, 2018.
OWCP paid appellant compensation by direct deposit every 28 days. Appellant returned
to work on March 21, 2018. The first direct deposit she received after her return to work was made
on March 31, 2018. There is no documentation or other evidence to demonstrate that appellant
had clear knowledge at the time the bank received the March 31, 2018 direct deposit that the
payment was incorrect.15 The Board thus finds that she was without fault in accepting the initial
direct deposit covering the period of the overpayment from March 21 to 31, 2018.
The Board further finds that appellant was at fault in the creation of the overpayment for
the remaining direct deposit payments for the period April 1 through May 26, 2018.16
Although OWCP may have been negligent in making incorrect payments, this does not
excuse a claimant from accepting payments he or she knew or should have known to be incorrect.17
In cases involving a series of incorrect payments, where the requisite knowledge is established by
documentation from OWCP or simply with the passage of time and opportunity for discovery, a

11
Id. at § 10.433(b); see also C.P., Docket No. 20-0648 (issued December 21, 2020); D.M., Docket No. 17-0983
(issued August 3, 2018).
12

See Tammy Craven, 57 ECAB 689 (2006); see also A.B., Docket No. 18-0922 (issued January 3, 2019).

13

See Tammy Craven, id.; see also S.D., Docket No. 17-0309 (issued August 7, 2018).

14

See C.H., Docket No. 19-1470 (issued January 24, 2020).

15

See M.P., supra note 5; K.K., 19-0978 (issued October 21, 2019); K.E., supra note 8.

16

See M.P., supra note 5; K.P., Docket No. 19-1151 (issued March 18, 2020); D.W., Docket No. 15-0229 (issued
April 17, 2014).
17
See M.P., supra note 5; B.W., Docket No. 19-0239 (issued September 18, 2020); L.T., supra note 5; P.B., Docket
No. 19-0329 (issued December 31, 2019); C.G., Docket No. 15-0701 (issued December 9, 2015).

5

claimant will be at fault for accepting the payments subsequently deposited.18 By the time of the
second and third payments, appellant should have known that she was not entitled to the same
amount of wage-loss compensation as she had received prior to her return to work on
March 21, 2018.19 After her receipt of the first direct deposit following her return to work, she
was on notice that OWCP began to make payments to her in error and knew or should have known
that she was not entitled to the benefits of the subsequent direct deposits.
In letters dated May 7, 2015 and June 2, 2016, OWCP advised appellant that an
overpayment of compensation would be created if she returned to work, but continued to receive
wage-loss compensation. It informed her that she should monitor her EFT deposits carefully, and
immediately advise OWCP if she worked for any portion of the period for which a deposit was
made. Therefore, by the time appellant received the second direct deposit on April 28, 2018,
covering the period April 1 to 28, 2018, and the third direct deposit on May 26, 2018, covering the
period April 29 to May 26, 2018, she knew or should have known that the continued payments
were incorrect. The Board therefore finds that OWCP properly found that she was at fault in the
creation of the overpayment from April 1 to May 26, 2018.
The Board therefore finds that this case is not in posture for decision regarding the issue of
waiver of recovery of the overpayment for the period March 21 through 31, 2018. The Board will
set aside the December 4, 2018 decision regarding the issue of fault for that period and remand the
case to OWCP to determine whether appellant is entitled to waiver of recovery of the overpayment
covering the period March 21 through 31, 2018.20
The Board further finds that appellant was at fault in the creation of the overpayment
resulting for the remaining direct deposit payments for the period April 1 through May 26, 2018,21
thereby precluding waiver of recovery of the overpayment.
CONCLUSION
The Board finds that at OWCP properly determined that appellant received an overpayment
of compensation in the amount of $6,390.34 for the period March 21 through May 26, 2018
because she continued to receive wage-loss compensation following her return to full-duty work.
The Board further finds that appellant was without fault in the creation of the overpayment for the
period March 21 through 31, 2018, but was at fault in the creation of the overpayment for the
period April 1 through May 26, 2018. The case will be remanded to OWCP to consider waiver of
recovery of the overpayment for the period March 21 through 31, 2018.

18

See B.W., id.; L.T., supra note 5.

19

Id.

20

M.P., supra note 5; B.W., supra note 17; L.T., supra note 5; K.K., supra note 15.

21

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the December 4, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part, and the case is
remanded for further proceedings consistent with this decision of the Board.
Issued: April 2, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

